Case 5:21-mj-00895-HJB Document 6 Filed 08/11/21 Page 1 of 2
                                                                FILED
                                                            August 11, 2021
                                                         CLERK, U.S. DISTRICT COURT
                                                         WESTERN DISTRICT OF TEXAS

                                                             Breanna Coldewey
                                                      BY: ________________________________
                                                                              DEPUTY
Case 5:21-mj-00895-HJB Document 6 Filed 08/11/21 Page 2 of 2
